Exhibit32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION1350 AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 The undersigned, the Chief Executive Officer of Connecture, Inc. (the “Company”), does hereby certify under the standards set forth and solely for the purposes of 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to his knowledge, the Annual Report on Form10-K of the Company for the year ended December 31, 2016 fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934 and information contained in that Form10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March31, 2017 /s/ Jeffery A. Surges Jeffery A. Surges Chief Executive Officer (Principal Executive Officer) A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
